Grant, J.
Complainant obtained a decree of divorce from defendant on the ground of extreme cruelty. Defendant appeals, claiming—
1. That the decree should be reversed for lack of evidence that the parties were not acting in collusion.
2. That too large an amount was decreed for alimony.
We think the proof sufficient to show that there was no collusion between the parties.
The court decreed alimony in the sum of $2,000, the same to be -in full satisfaction of complainant’s claim to dower, if the amount was paid or secured within 60 days. The proofs show that about the time the bill was filed the defendant was the owner of several parcels of land of considerable value; that he was also possessed of considerable personal property, and of an interest in his father’s estate worth at least $7,000.- We think the award of alimony by the court was very reasonable, under the circumstances and situation of the parties.
The defendant attempted to show the transfer of the most of his property to his brother. It is evident that these transfers were not in good faith.
The decree is affirmed, with costs.
The other Justices concurred.